DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 11/13/2019.
Currently, claims 1-20 are pending and examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2020 and 11/13/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 8; a citation “the weight” does not have a proper antecedent basis. Correction is required. Claims 2-13 depending upon the rejected claim 1 are also rejected.
Re claim 1, lines 8, 10-13; a citation “said at least one carrier member” (in singular) does not have a proper antecedent basis. In lines 6-7, cited “at least one of said carrier members (in plural)? Clarification is required. Claim 2, 12, 13 having the same issues as mentioned are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2011/0126467 to Scharf et al. (‘Scharf’).
Re claim 1: Scharf discloses a carrier module 102 for a motor vehicle having outer and inner panels defining a door panel structure with an internal door cavity, said carrier module, comprising: a pair of carrier members 106/106, each carrier member 106 extending lengthwise between opposite first and second ends (wherein 112/112 points to in Fig. 1), said carrier members 106/106 being operably coupled to one another via at least one cable 114, wherein at least one of said carrier members 106/106 is formed of plastic material (par. [0014], last two lines) and includes at least one of a plurality of through openings 404 reducing the weight of said at least one carrier member 106 with said plurality of through openings 404 being bounded by walls (near wherein 404 points to) enhancing the strength and rigidity of said at least one carrier member 106, at least one non-planar side (Fig. 4) having undulations (near wherein 400 points to) enhancing weight reduction, strength and rigidity of said at least one carrier member 106, and a plurality of ribs 400 bounding recessed pockets enhancing weight reduction, strength and rigidity of said at least one carrier member 106.

Re claim 13: wherein said at least one carrier member 106 includes an upper pulley 200 mounted about a first end (Fig. 2) and a lower pulley 112 mounted about an opposite second end wherein said plurality of ribs 400 are configured to extend radially away from said upper pulley 200 and said lower pulley 112.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2011/0107676 to Rietdijk.
Re claim 14: Rietdijk discloses a carrier member 6 for a carrier module of a motor vehicle door panel structure, comprising: a body extending lengthwise (Fig. 5) between a first end configured to support an upper pulley and a second end configured to support a lower pulley, said body being formed of plastic material (par. [006], last two lines) and including a window regulator rail support region (see Fig. 1) configured to support a window regulator rail and a window regulator support region configured to support a window regulator and a connector region 3 interconnecting said window regulator rail support region and said window regulator support region, said connector region 3 including at least one of, a plurality of through openings (wherein 2 points to in Fig. 12) bounded by walls and at least one non-planar side having undulations (wherein 6 points to in Fig. 3).
Re claim 15: wherein said connector region 3 is formed of a monolithic piece of plastic (par. [0071], line 2) with said window regulator rail support region and said window regulator support region and includes said plurality of through openings bounded by said walls (Fig. 12).
Re claim 16: wherein said connector region 3 is formed of a monolithic piece of plastic (par. [0071], line 2) with said window regulator rail support region and said window regulator support region and includes said at least one non-planar side having undulations (wherein 6 points to in Fig. 3).

Re claim 18: wherein the undulations (wherein 61 and 51 point to in Fig. 4) extend lengthwise between the first end and the second end (Fig. 3).
Re claim 19: wherein the body further includes radially extending ribs 51/61 about a mounting point for each pulley.
Re claim 20: wherein the undulations have uniform material thickness extending between opposite sides of the carrier member 6 (Fig. 4).
Allowable Subject Matter
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale